DETAILED ACTION
	Claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-70, and 79-82 are pending.  Of these, claim 70 is withdrawn as directed to nonelected species.  Therefore, claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-69, and 79-82 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
 The 35 USC 112(b) rejections are withdrawn in view of the amendment.
The 103 rejection over Fuiz in view of Fuiz’612 is withdrawn in view of the amendment, but the remaining 103 rejection is maintained and expanded to include additional claims.  
The double patenting rejection is maintained and expanded to include newly added claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-69, and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz et al. (US Pat. Pub. 2007/0281003) in view of Fuisz et al. (US Pat. Pub. 2010/0247612; hereinafter “Fuisz “612”) and Ohtake et al. (US Pat. Pub. 2011/0243988).
As to claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-69, and 79-82, Fuisz discloses films that dissolve instantly upon contact with saliva or mucosal membrane areas and comprising a polymer, wherein the polymer may be polyvinyl alcohol (i.e., the elected species of matrix polymer) in combination with polyethylene oxide (claim 4), and wherein dissolving that occurs “instantly” is viewed as reading on the “less than 2 minutes” under the tongue as recited by claim 80 (paragraphs 2 and 238).  The film may further comprise a bioactive agent such as an antigen (paragraph 157), as well as additives such as a polyol (the elected species of “excipient”) and a buffer (paragraph 185). The thickness of the film may be less than 380 microns (paragraph 155), which substantially overlaps the 20-400 micron range disclosed by the present specification at paragraph 10.   
As to claim 43, Fuisz also discloses that the film composition may be multilayered (paragraph 198) and comprise mucoadhesive (paragraph 231).
Regarding claim 79, while Fuisz teaches that the additional polymer may be “optionally blended” with the polyvinyl alcohol, this language makes it clear that the inclusion of an additional polymer is not required, such that Fuisz reads on the “consist of” language of claim 79.  
As to claims 59 and 68-69, Fuisz further discloses that the film may comprise sorbitol (paragraph 174), citric acid (paragraph 168), a carboxylate compound (paragraph 112), and optionally gelatin to aid in maintaining the dispersion of other ingredients (paragraph 184) as recited by claim 59, but does not require the presence of gelatin, thereby meeting the limitation of claim 69.   The thickness of the film may be less than 380 microns (paragraph 155), which substantially encompasses the range of claim 68.  
As to claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-69, and 79-82, while Fuisz teaches that the bioactive may be an antigen, it does not further expressly disclose that the antigen is a vaccine, which is the elected species of bioactive and specifically rotavirus as recited by claim 1 as amended and which is non-encapsulated (claim 1) and viable (claim 81), and exhibits a ffu process loss during drying within the range of claim 82.  Nor does Fuisz specify that the buffer is the elected species of buffer of claims 1 and 20 (i.e., phosphate buffer).  Nor does Fuisz further expressly disclose that the bioactive is dried from an organic solvent comprising the matrix polymers (claim 29), the presence of Zn and calcium ions (claims 15, 23, 28, 34, and 59), the presence of potassium phosphate or histidine, (claim 59), nor the concentrations of the ingredients recited by claims 23, 28, and 34.   
Fuisz ‘612 discloses a sheet composition (“film”) comprising a thermoplastic polymer and a bioactive agent (paragraph 49), wherein the thermoplastic polymer may be polyvinyl alcohol (i.e., the elected species of matrix polymer)(paragraph 51) and the bioactive may be a vaccine (the elected species of bioactive of claims 1 and 7) such as Hepatitis A, Hepatitis B, or Influenza vaccine (page 6, left column).  The composition may further comprise a mucosal absorbing enhancer such as a polyol (the elected species of excipient of claims 1 and 14)(paragraph 63).  Fuisz ‘612 further teaches that in order to improve the absorption of the bioactive, the pH of the composition should be optimized for the selected bioactive by using a buffer such as a sodium phosphate buffer (a “phosphate buffer” which is the elected species of buffer of claims 1 and 20)(paragraph 65).  Fuisz ‘612 also discloses that the length of time of absorption of the bioactive is controlled by modifying the thickness of the sheet as well as the selection of the matrix polymer that forms the film (paragraph 70).  
Ohtake discloses a composition for stabilizing a live, viable, attenuated virus in dried formulations (Abstract) such as an oral thin film for use as a vaccine (paragraph 85), wherein the virus may be rotavirus (paragraph 26), the formulation comprising calcium chloride and zinc chloride as stabilizers as well as sucrose as a stabilizer (paragraphs 11-12, 17 and 28), and buffers such as histidine or potassium phosphate to control the pH (paragraph 16).  The vaccine is dried from an organic solvent solution comprising the stabilizing excipients (paragraph 82).  Ohtake does not disclose encapsulating the bioactive in a membrane (claim 33).   
As to claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-69, and 79-82, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the thin film composition of Fuisz by selecting a vaccine as taught by Fuisz ‘612 such as live, viable attenuated, non-encapsulated rotavirus obtained in dried form from an organic solvent solution as the type of antigen bioactive, since Fuisz teaches that the bioactive may be an antigen but does not specific what type of antigen, which would have led the skilled artisan to search the art for a suitable antigen, which would have led to Fuisz ‘612, which teaches that a similar thin film composition comprising polyvinyl alcohol as the matrix polymer is suitable for delivering an antigen in the form of a vaccine including Hepatitis A, Hepatitis B, or Influenza vaccine, such that the skilled artisan reasonably would have expected that the Fuisz thin film also could be used to deliver such vaccines, and because Ohtake discloses rotavirus obtained in this manner as a type of vaccine that is suitable for use as a bioactive for delivery using a thin oral film.  It further would have been prima facie obvious to select a phosphate buffer as the type of buffer, since Fuisz discloses buffers but does not specify the type of buffer, which would have led the skilled artisan to search the art for a suitable buffer, which would have led to Fuisz ‘612, which teaches that a similar thin film composition comprising polyvinyl alcohol as the matrix polymer advantageously incorporates a buffer such as a phosphate buffer in order to provide a pH environment that will optimize the release of the selected bioactive, such that the skilled artisan would have been motivated to use a phosphate buffer in the Fuisz thin film to optimize the release of the vaccine bioactive.  It further would have been prima facie obvious to incorporate calcium chloride, zinc chloride, sucrose, histidine, and potassium phosphate into the film, because Ohtake teaches that the inclusion of these ingredients is beneficial because they help to stabilize the virus and regulate the pH of the composition, and further to select the concentrations of the ingredients as recited by claims 23, 28, and 34, because said amounts are result effective variables that will influence the extent to which they can impart to the composition the functionality attributed to them by the cited art with respect to regulating the pH, enhancing the stability of the rotavirus, and helping to maintain the dispersion of the ingredients of the film.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The resulting thin film composition is viewed as possessing a log ffu process loss during drying that is within the range of claim 82, because it comprises the same ingredients recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Response to Applicant’s Arguments
Applicant argues that Fuiz solves the stated problems of encapsulated bioactive material uniformity and aggregation in thin films and does not teach quick dissolving thin film comprising a nonencapsulated rotavirus, while the secondary Fuiz’612 references solves problems associated with the production and use of slow dissolving thick sheets and discloses encapsulated viruses.  Applicant concludes that incorporating a rotavirus into Fuisz would change the principle of operation and mode of action away from solving problems of encapsulated bioactive material uniformity and aggregation in thin films.  
In response, this argument is not persuasive because while Fuiz does disclose that the bioactive is desirably coated with a taste masking or controlled release substance (paragraph 103), Fuiz does not appear to teach that the problems regarding uniformity and aggregation are limited to bioactives that are encapsulated.  Moreover, Fuiz nowhere teaches or suggests that the quick dissolving thin film composition taught therein is only suitable for use with a bioactive that is not encapsulated, or that there would be any disadvantage from using a bioactive that is not encapsulated.   As a result, incorporating a rotavirus that is not encapsulated as taught by Ohtake into the Fuiz thin film is not seen as changing the principle of operation or mode of action of the invention.   
Applicant also argues that the rejection does not state a case in the context of the uniquely beneficial combinations required to obtain potent, viable rotavirus thin films.  Applicant states that the burden is on the Office to identify a teaching of a recognized result effective variable for each of the identified desirable outcomes, e.g., for each particular formulation component.  Specifically, Applicant states that the rejection suggests inclusion of calcium chloride, zinc chloride, sucrose, histidine, and potassium phosphate in the thin film since Ohtake teaches that these ingredients are beneficial, but does not identify where in Ohtake these benefits are presented in the context of rotaviruses nor identify why the particular combination of claimed components and concentrations is obvious due to recognized result effective variables. Applicant argues that the rejections are subject to the obvious to try rationale and as such the Office must identify a teaching in the prior art of a specific problem known to be solved for each modification and combination raised in the rejection.
In response, establishing a prima facie case of obviousness does not require an express teaching that each of the claimed ingredients should be specifically selected together to form the claimed combination.  Ohtake expressly teaches that calcium chloride, zinc chloride, sucrose, histidine, and potassium phosphate are beneficial as stabilizers or pH adjusters in the context of the formulations disclosed therein, which include oral thin films for use in delivering a vaccine, and that the vaccine may comprise rotavirus.  Consequently, Ohtake provides a clear motivation to the skilled artisan to incorporate any or all of these ingredients into oral films comprising rotavirus vaccine, to impart their stabilizing or pH adjusting properties to the film.  Since Ohtake expressly teaches the function that each of these ingredients play in the composition, the amount of each ingredient is established to be a result effective variable, because the skilled artisan would recognize that the ability of an ingredient to impart a disclosed benefit to a composition will depend in part on its concentration in the composition.  
Applicant also argues that Ohtake does not appear to clearly teach incorporating the vaccine into a thin film as opposed to onto a preformed thin film.
In response, this is not persuasive because claim 1 only recites that the thin film composition comprises the bioactive agent, and does not include any language that would exclude the bioactive from being loaded onto the film.  Additionally, the cited art must be considered for what the references teach as a whole.  Fuiz itself teaches that the bioactive is incorporated into the thin film.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 14, 15, 20, 23, 28-29, 34, 43, 59, 68-69, and 79-82 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/438,116 in view of Fuisz et al. (US Pat. Pub. 2010/0247612) and/or Ohtake et al. (US Pat. Pub. 2011/0243988) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary referenced are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because the recite a quick dissolving thin film comprising a rotavirus, antacid, polyvinyl alcohol as a matrix polymer, a phosphate buffer, a carboxylate, histidine, citric acid, potassium phosphate, and zinc chloride.  No other polymer is required, thereby meeting the “consist of” language of claim 79, and no encapsulation of the rotavirus is recited.
Although the reference claims do not recite the presence of polyol, it would have been prima facie obvious to incorporate same in light of Fuisz, which expressly teaches that it is advantageous to incorporate polyol into a thin film comprising PVA as a matrix polymer because it will act as a mucosal absorbing enhancer for the bioactive.  The resulting thin film composition can dissolve in less than 2 minutes as recited by claim 80, because it comprises the same ingredients recited by the claims, and a product cannot be separated from its properties.  Although the reference claims do not recite the presence of an additional polymer such as polyethylene oxide, it would be prima facie obvious to incorporate same in light of Fuisz, which teaches that more than one polymers may be used in combination to form quick dissolving thin films, including polyethylene oxide. Although the reference claims do not recite the presence of gelatin, calcium chloride, or that the rotavirus is dried from an organic solvent, it would have been prima facie obvious to incorporate these teachings in light of Fuisz and Ohtake, which disclose that inclusion of these ingredients in thin oral films or rotavirus compositions have advantageous effects in stabilizing the virus and maintaining the dispersion of the ingredients in the film.  With respect to the amounts of the ingredients and the thickness of the film, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The resulting thin film will dissolve within two minutes under the tongue as recited by claim 80 and the log ffu loss will be within the range of claim 82, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  
Although the reference claims do not recite that the rotavirus is viable, it would have been prima facie obvious to use a viable virus in light of Ohtake’s teaching that a viable rotavirus can be used as a vaccine.  
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant argues that the claims are patentably distinct because they are not obvious over the reference claims, but Applicant did not provide any specific arguments as to why there is no obviousness.  Therefore, the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645